Appellant was charged by complaint and information with the offense of unlawfully keeping a house for the purpose of public prostitution. The penalty assessed against her was a fine of $200 and twenty days in jail.
The only question properly presented for review is the legal sufficiency of the complaint to charge an offense. This instrument recites that affiant had good reason to believe, etc., but omits the phrase "and does believe". The inclusion of this last named allegation is statutory. Article 222, subdivision 2, C. C. P. (1925). Its omission from a complaint is fatally defective, as has been held in numbers of cases. Smith v. State, 45 Tex.Crim. Rep., 76 S.W. 436; Tompkins v. State (Texas Crim. App.), 77 S.W. 800; Green v. State, 62 Tex.Crim. Rep., 136 S.W. 467; Smith v. State, 103 Tex.Crim. Rep., 280 S.W. 581.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.